Exhibit 10.5

 

EXECUTION VERSION

CONFIDENTIAL


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

COMMERCIAL SUPPLY AGREEMENT

THIS COMMERCIAL SUPPLY AGREEMENT (this “Agreement”) is dated as of
September 30, 2016, by and between VIVUS, Inc., a Delaware corporation with its
principal place of business at 351 E.  Evelyn Avenue, Mountain View, CA 94041
(“VIVUS”), and Metuchen Pharmaceuticals LLC, a limited liability company
organized under the laws of Delaware, having its principal place of business at
11 Commerce Drive, 1st Floor, Cranford, New Jersey 07016 (“Purchaser”).  VIVUS
and Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, VIVUS and Purchaser have entered into a separate License and
Commercialization Agreement (the “License Agreement”), effective as of the date
of this Agreement, pursuant to which VIVUS granted to Purchaser an exclusive
license in the Purchaser Territory for, among other things, the development and
commercialization of the therapeutic drug known as Stendra® (avanafil);

WHEREAS, Purchaser desires to purchase the Product from VIVUS, and VIVUS desires
to supply the Product to Purchaser, on the terms and subject to the conditions
of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.



DEFINITIONS

Capitalized terms not expressly defined herein shall have the same meaning as
set forth in the License Agreement.

“API” has the meaning set forth in Section ‎2.10.

“Binding Forecast” has the meaning set forth in Section ‎2.3.

“cGMP” means current Good Manufacturing Practices, that is, the current
standards for the manufacture, processing, packing, testing, shipping, and
holding of drug active ingredients in the United States, as set forth in the Act
and applicable regulations promulgated thereunder (including without limitation
21 C.F.R. Parts 210 and 211), as amended from time to time, and the equivalent
laws in the countries of the Purchaser Territory, as applicable, or any other
jurisdiction that may be applicable to the conduct of such activities in
relation to the Product.

“Current Inventory” means VIVUS’ inventory of Product on hand as of the
Effective Date, as specified on Exhibit D to this Agreement.

“Effective Date”  means October 1, 2016.

“Financing Default” means (a) Purchaser’s default under the Financing Documents,
or the occurrence of an event of default under the Financing Documents, if such
default or event of default gives rise to a right by a Financing Entity to
exercise remedies under the Financing Documents, and (b) any of (i) a consensual
resolution of such default or event of default whereby Purchaser agrees to
assign this



--------------------------------------------------------------------------------

 

 

Agreement and Purchaser’s rights and obligations arising hereunder to
a Financing Entity or a Qualified Assignee (with written notice of such
resolution provided jointly by Purchaser and such Financing Entity or Qualified
Assignee to VIVUS), (ii) the entry of a final, non-appealable order by a court
of competent jurisdiction authorizing the sale and/or assignment of this
Agreement and Purchaser’s rights and obligations arising hereunder to
a Financing Entity or a Qualified Assignee,  or (iii) the exercise by a
Financing Entity of its rights and remedies as a secured creditor in respect of
the Debt Facility under the Financing Documents in accordance with applicable
law, provided that such Financing Entity provides written notice to VIVUS of
such exercise of such rights and remedies.

“Financing Document” means any loan, security or other agreement or agreements
pursuant to which a Financing Entity provides a Debt Facility to Purchaser. 

“Financing Entity” means any Person that provides Purchaser with debt financing
secured by an assignment of Purchaser’s contractual rights under this Agreement
as collateral (a “Debt Facility”) and each successor and assign of such Person’s
rights in and to such Debt Facility  (but excluding any such Person and/or such
Person’s successors and/or assignees upon the exercise of remedies by such
Person pursuant to the related Financing Documents). The Parties acknowledge
that (i) Hercules Capital, Inc., as “Agent”, and each of the “Lenders” (as such
terms are defined in the Loan and Security Agreement dated as of September 30,
2016, by and between Purchaser and Hercules Capital, Inc., as Agent, and the
related Loan Documents as defined therein (the “Hercules Loan Agreements”)), are
Financing Entities and (ii) the Hercules Loan Agreements are Financing
Documents.

 “Finished Product” means Product that is fully packaged and labeled in
accordance with the FDA-approved NDA (or foreign equivalent, as applicable in
the countries of the Purchaser Territory).

“Forecast” has the meaning set forth in Section ‎2.2.

“GAAP” means then-current generally accepted accounting principles in the United
States, consistently applied during the applicable calculation period by the
applicable Party.

“Initial Period” means the period beginning on the Effective Date and ending on
the *** of the Effective Date.

“License Agreement” has the meaning set forth in the recitals above.

“Manufacturing Cost”  means VIVUS’ actual out-of-pocket costs in obtaining,
transporting, and storing raw materials for manufacturing Product and in having
the Product manufactured, tested, and supplied to Purchaser hereunder, including
transfer prices paid to Sanofi and other Third Party manufacturers.  The current
Manufacturing Cost for Product manufactured by Sanofi shall be as set forth in
Exhibit B.  The Manufacturing Cost may be adjusted on a periodic basis (at least
annually) to reflect variances between actual and estimated costs,  and such
adjusted Manufacturing Cost shall be calculated based on estimated costs
(including, Sanofi’s (or any other Third Party manufacturer’s) price increases,
currency exchange rate fluctuations, yield loss adjustments, and other variables
in cost), as determined by VIVUS in good faith and in accordance with its
standard procedures.  VIVUS will use Commercially Reasonable Efforts to (i)
consult with Purchaser prior to the implementation of any non-routine
Manufacturing Cost adjustment that is beyond the scope of any cost adjustments
contemplated under the relevant supply arrangement between VIVUS and Sanofi, and
(ii) provide all relevant supporting documentation detailing any such
Manufacturing Cost adjustments.



-2-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

“Minimum Purchase Obligation” means the quantities of Product described in
Exhibit C.

“Permitted Assignment” has the meaning set forth in Section ‎16.6.

“Person” means an individual, corporation, partnership, limited liability
company, trust, association, joint venture, sole proprietorship, unincorporated
organization, governmental authority, or any other form of entity not
specifically listed herein.

“Price” means Manufacturing Cost plus *** percent (***%) ***.

“Product” means formulated tablets containing Compound in bulk form which, if
appropriately packaged and labeled would constitute the pharmaceutical product
known as Stendra®, as described in the FDA-approved NDA for such product (as
such NDA may be modified in the future in accordance with this Agreement and/or
the License Agreement). 

“Product Recall” means a recall, product withdrawal, or field correction of any
Product or Finished Product.

“Product Shortage” means a circumstance, whether or not the result of a force
majeure, in which VIVUS is unable to supply Product to Purchaser in compliance
with the terms and conditions of this Agreement in the quantities sufficient to
meet Purchaser’s requirements of Product as set forth in outstanding Purchase
Orders and/or the Binding Forecast.

“Purchase Orders” has the meaning set forth in Section ‎2.3.

“Purchaser Territory” means the “Licensee Territory” as defined in the License
Agreement. 

“Qualified Assignee”  means a Person (a) operating in the pharmaceuticals
industry that has the financial resources, technological and regulatory
expertise, and operational capabilities reasonably required to perform all of
Purchaser’s obligations under this Agreement, and (b) for which Purchaser (or a
Financing Entity or such Person, as applicable) has, at least five (5) Business
Days prior to any transfer or assignment of this Agreement in accordance with
the terms hereof, provided VIVUS with such information reasonably necessary to
determine such Person’s resources, expertise, and capabilities to perform under
this Agreement.

“Quality Agreement” has the meaning set forth in Section ‎5.4.

“Renewal Period” means each successive two-year renewal period beginning upon
the expiration of the Initial Period.

“Sanofi” means the following affiliated manufacturing entities:  (a) for API,
Sanofi Chimie and (b) for bulk tablet of Products, Sanofi Winthrop Industrie.

“***” has the meaning set forth in Section ‎2.5(b).

“Specifications” means the specifications, standards, limits, criteria and other
requirements for or related to the Product provided hereunder, as set forth in
Exhibit A or otherwise agreed to by the Parties in writing.



-3-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

“Supply Disruption” has the meaning set forth in Section ‎2.8.

“Term” has the meaning set forth in Section ‎9.1.

2.



SUPPLY OF PRODUCTS

2.1 Supply of Product.

(a) Supply and Purchase of Product.  During the Term, and subject to the
provisions herein, VIVUS shall manufacture, test, and supply the Product to
Purchaser or its designee, directly or through one or more Third Party
subcontractors.  Purchaser shall purchase the Product from VIVUS, and VIVUS
shall supply Product to Purchaser, pursuant to Purchase Orders submitted to
VIVUS by Purchaser, from time to time in accordance with Section ‎2.3.  VIVUS
shall ensure that the Product manufactured by Sanofi on behalf of VIVUS and
delivered to Purchaser (other than shipments out of the Current Inventory
pursuant to Section ‎2.5) has a minimum remaining shelf life of not less than
***.

(b) VIVUS’ Third Party Supplier.  Without limiting or modifying any of VIVUS’
obligations under this Agreement, Purchaser acknowledges that, as of the
Effective Date, VIVUS obtains Product solely from Sanofi and that VIVUS will
continue to obtain Product solely from Sanofi unless and until VIVUS, with the
assistance and cooperation of Purchaser, is able to qualify with the FDA a Third
Party manufacturer with the ability to manufacture Product in accordance with
the Specifications, cGMP, and Applicable Law as a manufacturer of Compound and
bulk tablets of Product.  Purchaser agrees to cooperate and provide any such
assistance at VIVUS’ reasonable request.

(c) Exclusive Arrangement.  Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase from VIVUS, and VIVUS agrees to
manufacture and provide to Purchaser, all of Purchaser’s requirements for
Product.  VIVUS shall be free to supply Product to any Third Party worldwide,
subject to the exclusive rights granted to Purchaser and obligations assumed by
VIVUS pursuant to the License Agreement.

2.2 Forecasts.  Purchaser will submit to VIVUS, no later than the *** preceding
the start of every ***  (i.e.,  ***) during the Term, a rolling forecast
(“Forecast”) setting forth an estimate of the total quantity of Product that
Purchaser reasonably believes it will purchase during the *** commencing with
the beginning of the subsequent ***, along with estimated shipment dates.  Such
Forecast shall not be binding on either Party except as provided in this
Agreement.

2.3 Purchase Orders.  Purchaser shall purchase Product by written purchase
orders (“Purchase Orders”), submitted to VIVUS at least *** in advance of the
desired shipment date specified therein.  For each calendar quarter, Purchaser
shall be required to submit Purchase Orders for at least *** percent (***%) of
the quantities in the Forecast for such *** submitted by Purchaser to VIVUS ***
prior to the start of such *** (the “Binding Forecast”), and VIVUS will have no
obligation to supply Product in excess of *** percent (***%) of the quantity
specified in such Binding Forecast, but will use Commercially Reasonable Efforts
to supply such excess Product.  Each Purchase Order shall specify, at a minimum,
the applicable volume of each dosage strength of Product ordered, and the
requested delivery date.  Upon receipt of a Purchase Order, subject to the
provisions of Section ‎2.1, VIVUS shall supply the Product in such quantities
and deliver the Product to Purchaser (or Purchaser’s designee) on such delivery
dates.  VIVUS is not obligated to accept verbal orders of any kind for the
supply of Product hereunder.  To the extent there is any conflict or
inconsistency between this Agreement and any Purchase Order, this Agreement
shall govern.  If a  new Third Party manufacturer has been appointed by VIVUS,
then the lead

-4-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

times (i.e. the time between the finalizing of a Purchase Order and the delivery
of the Product) for Purchase Orders set forth above may not be
lengthened without the prior written consent of Purchaser, not to be
unreasonably withheld, conditioned, or delayed.

2.4 Minimum Purchase Requirements.  For 2016 and for each subsequent calendar
year during the Term, Purchaser shall be required to either (a) purchase no less
than the Minimum Purchase Obligation from VIVUS in accordance with the terms of
this Agreement or (b) *** as it relates to *** to ***.  For clarity, upon any
termination of this Agreement other than by Purchaser under Section ‎9.2(a) or
pursuant to Section ‎9.4,  Purchaser’s obligations under Section ‎2.4 shall
accelerate for the entire then‑current Initial Period or Renewal Period, as
applicable, and become due, and Purchaser shall be required *** to *** for the
entire then‑current Initial Period or Renewal Period, as applicable.  VIVUS
acknowledges and agrees that VIVUS’ sole remedy for Purchaser’s failure to meet
its Minimum Purchase Obligation is set forth in this Section ‎2.4 and that the
Minimum Purchase Obligation is not a guarantee by Purchaser that any specific
sales level will be obtained with respect to the Product.    With respect to the
minimum purchase requirements for 2016 only, any quantities of bulk
Product purchased in excess of the Minimum Purchase Obligation for 2016 shall be
credited against the Minimum Purchase Obligation for 2017 as set forth in
Exhibit C.  Purchaser’s orders of Current Inventory (including the order made
pursuant to Section ‎2.5(b) below) shall not be counted towards the satisfaction
of the Minimum Purchase Obligation.

2.5 Initial Shipments of Product.

(a) The Current Inventory of Product is, as of the Effective Date, being stored
at *** at ***.  Upon payment in full to VIVUS of the lesser of (i) the aggregate
Manufacturing Cost for the full quantities of Product in the Current
Inventory and (ii) $***, VIVUS shall transfer to Purchaser ownership of the
Current Inventory, in accordance with this Section ‎2.5.

(b) Purchaser hereby submits a binding order for the full quantities of the
Current Inventory.  As set forth in Section 3.1, the transfer price for the
quantities of Product ordered pursuant to this Section 2.5(b) shall be the
Price.  Upon payment in full to VIVUS of the Price for the full quantities of
Product in the Current Inventory, Current Inventory will be sold to Purchaser
EXW (Incoterms 2010) *** facilities and title to such quantities of Product
shall automatically pass to Purchaser.

(c) For all Product transferred to Purchaser under this Section ‎2.5, Purchaser
shall be responsible, at Purchaser’s sole cost, for transport and distribution
of such Product.  Purchaser may use any Third Party that it designates for
Product packaging, but Purchaser shall be responsible for the cost of validation
if the packager is any Third Party other than ***, as well as any costs
associated with transporting Product to such other packager.  VIVUS shall ensure
that all Current Inventory delivered to Purchaser under this Agreement has a
minimum remaining shelf life of not less than ***. 

2.6 Delivery and Shipping Terms.  Product supplied hereunder shall be shipped
EXW (Incoterms 2010) Sanofi’s manufacturing facility (or, if applicable, the
manufacturing facility of any other manufacturer being utilized by VIVUS for
manufacturing Product) directly to the packaging facility or other location
designated by Purchaser.  Title to the Product and risk of loss shall pass to
Purchaser at the time of delivery of the Product to the Third Party shipper at
the loading dock of the manufacturing facility.  Purchaser shall arrange for all
shipping, insurance freight, custom duties, and other charges associated with,
the shipment, and the cost of the foregoing will be paid by Purchaser.  VIVUS
shall issue (or shall have its manufacturer issue) to Purchaser in advance of
shipment a Certificate of Analysis (each, a “COA”) and Certificate of Compliance
(each, a “COC”) for each shipment of Product (including Current Inventory)
delivered to Purchaser.  Each COA shall be accompanied by batch documentation
for each lot of delivered

-5-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

Product and shall certify that the Product conforms to the Specifications, this
Agreement, and the Quality Agreement along with the results of such analysis and
any supporting data.  Purchaser will be under no obligation to accept any
shipment of Product for which VIVUS has not provided a COA and/or COC or which
Purchaser reasonably believes does not comply with the COA or COC at the time
the Product was delivered to Purchaser.  VIVUS will be responsible for any
out-of-pocket costs incurred by Purchaser with respect to the storage, shipment,
return, or at VIVUS’ direction, destruction, of such non-conforming shipment.

2.7 Packaging and Labeling.  VIVUS will supply Product to Purchaser in the form
of bulk tablets.  Purchaser shall be responsible, at its sole expense, for
packaging and labeling the Product for commercial sale.  Any labels, product
inserts, and other packaging for the Product shall be consistent with
then-current approved NDA for the Product and with Applicable Law.  VIVUS’ name
will not appear on the label or anywhere else on the commercial packaging of the
Product unless: (a) required by any Applicable Laws; (b) VIVUS consents in
writing to the use of its name; or (c) such Product is in the Current Inventory.

2.8 Supply Disruption.  If VIVUS is unable to supply confirmed orders to
Purchaser with respect to the quantity or the delivery date (a “Supply
Disruption”), or if VIVUS believes that a Supply Disruption is reasonably likely
to occur based on Purchaser’s confirmed and/or forecasted orders, VIVUS shall
provide Purchaser with prompt written notice of such inability or belief.  In
the event of a Supply Disruption, VIVUS shall be obliged to allocate the
available Product among Purchaser and any other licensees and/or authorized
distributors of Product worldwide, *** based on the volume of Product orders of
Purchaser and such other licensees and distributors.  The “volume of Product
orders” will be calculated based on (a) orders for Product that were delivered
during the preceding *** or that are then in transit (excluding in each case any
orders where payment therefor is delinquent), and (b) the binding portion of any
outstanding purchase orders or forecasts.  In the event of a Supply Disruption,
notwithstanding Section ‎2.1(c), Purchaser shall be permitted to obtain from
another source the quantities of Product that VIVUS is unable to supply.  In the
absence of gross negligence or willful misconduct, this Section ‎2.8 describes
Purchaser’s sole and exclusive remedy, and VIVUS’ sole and exclusive liability,
for any Supply Disruption;  provided, that if VIVUS actually recovers direct
contract damages from its Third Party manufacturer or supplier in connection
with a Supply Disruption, VIVUS shall pass through to Purchaser its allocable
portion (which shall be calculated and allocated *** based on the volume of
Product orders of Purchaser and such other licensees and distributors, as
described above in this Section ‎2.8)  of such recovery amount.  In the event of
any Supply Disruption that results in more than *** percent (***%) of ordered
Product in any *** period arriving at the delivery location more than *** after
the intended delivery date, Purchaser shall be relieved of any further
obligation during the then-current *** to purchase the Minimum Purchase
Obligation for ***; provided that to the extent any such Supply Disruption
results in the delivery of any such quantity of Product after *** of the
relevant ***, such late-delivered quantities shall be credited against the
Minimum Purchase Obligation of the immediately following ***.  In the event a
Supply Disruption affects the quantities of Product available for
Commercialization in a subsequent ***, the Parties will meet and negotiate in
good faith a possible reduction of the Minimum Purchase Obligation for such
subsequent ***, which reduction shall take into account (i) the reasonably
likely commercial effect of the Supply Disruption and (ii) VIVUS’ respective
minimum purchase obligations under any arrangements or agreements with any Third
Parties (including Sanofi).

2.9 Post-Delivery Handling and Release.  After delivery of the Product to
Purchaser in accordance with the terms of this Agreement and the Quality
Agreement, any handling, storage, quality control, quality assurance, and the
release of the Product shall be the sole responsibility of Purchaser or its
designated Third Party.



-6-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

2.10 Stability Testing.  VIVUS shall be responsible for conducting all stability
testing required under the NDA with respect to the active pharmaceutical
ingredient in the Compound (“API”) and the bulk Product, and Purchaser shall be
responsible for conducting such stability testing with respect to the Finished
Product.  VIVUS shall, at Purchaser’s reasonable request and expense, use
Commercially Reasonable Efforts to (a) make relevant VIVUS personnel available
for consultation during normal business hours and (b) provide underlying
documentation, in each case (a) and (b), for analytical methods transfer,
including supply of API standard and impurities per Product specification.

2.11 Technology Transfer.

(a) Cooperation.  Upon (i) termination of this Agreement by Purchaser as a
result of VIVUS’ uncured material breach, (ii) in the event of a Supply
Disruption, (iii) upon mutual agreement of the Parties on a Supply Chain
Transfer Plan in accordance with Section 6.2 of the License Agreement, (iv) in
the event that VIVUS provides a notice to Purchaser under Section ‎2.8, (v) upon
an event of Force Majeure preventing the timely supply of Product hereunder for
a period anticipated to exceed ***,  or (vi) upon a breach by VIVUS which
permits Purchaser to terminate this Agreement,  VIVUS shall provide Purchaser
with such assistance and any VIVUS Know-How Controlled by VIVUS, as reasonably
necessary for manufacturing, formulating and/or packaging of the Product, as the
case may be (a “Technology Transfer”).  In connection with the foregoing,
Purchaser shall be permitted to consult with VIVUS’ technical personnel on the
specified manufacturing activities and, to the extent necessary, VIVUS shall use
Commercially Reasonable Efforts to permit Purchaser to consult with VIVUS’ Third
Party manufacturers.  Purchaser, in its sole discretion, shall choose whether to
exercise its rights in connection with a Technology Transfer.  

(b) Manufacturing Rights.  Notwithstanding any Technology Transfer pursuant to
Section ‎2.11(a), Purchaser’s right to manufacture or have manufactured Product
shall be limited to the rights described in Section 2.2 of the License
Agreement, plus the additional manufacturing rights described in Section ‎2.8 in
connection with a Supply Disruption.

(c) Technology Transfer Costs.  In connection with a Technology Transfer
pursuant to Section ‎2.11(a)(iii), Purchaser shall be responsible for paying
VIVUS’ actual costs and expenses incurred in connection with such Technology
Transfer, including FTE costs, out-of-pocket expenses and any technology
transfer fees payable to any other Third Party;  provided,  however, VIVUS shall
bear all costs related to any Method Transfer and any other transfer costs, for
which the related work has been performed prior to the Effective
Date (collectively, “Technology Transfer Costs”).  In connection with a
Technology Transfer pursuant to Section ‎2.11(a)(i), (ii), or (v), VIVUS shall
be responsible for the Technology Transfer Costs.  In connection with a
Technology Transfer pursuant to Section ‎2.11(a)(iv),  Purchaser shall be
responsible for the Technology Transfer Costs unless and until a Supply
Disruption shall have occurred, in which event VIVUS shall be responsible for
such Technology Transfer Costs, including reimbursing Purchaser for those
already paid by Purchaser.

2.12 Notice Right; Step-In Right.  VIVUS shall provide Purchaser with prompt
written notice of any breach or alleged breach, including without limitation any
notice of such breach or alleged breach provided by any Third Party manufacturer
of API or bulk Product and shall provide Purchaser with copies of any
documentation and correspondence between any Third Party manufacturer and VIVUS
regarding such breach including written summaries of any oral discussions.  In
the event that VIVUS is in breach of any such manufacturing or supply agreement
with a Third Party manufacturer, it shall promptly provide to Purchaser a
written plan of action to remedy or cure such breach and shall keep Purchaser
promptly informed of its progress or any changes to such plan of action.  If
VIVUS is unable to cure such breach,

-7-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

then, unless VIVUS is disputing such breach in good faith, at Purchaser’s
election VIVUS shall use Commercially Reasonable Efforts to cause such Third
Party manufacturer to ***.  VIVUS may condition disclosure of attorney-client
privileged information or attorney work product on the Parties’ execution of a
joint defense agreement, common interest agreement, or similar agreement
intended to preserve attorney-client and attorney work product privileges under
Applicable Law, in a form reasonably acceptable to VIVUS.

2.13 Adjustments Related to Third Party Manufacturers.  VIVUS will not at any
time during the Term take any action that could reasonably be expected to result
in a breach of any agreement between VIVUS and any Third Party manufacturer or
supplier.  VIVUS shall provide Purchaser with advance written notice of any
material amendment, waiver of rights, termination or modification of any
agreement between VIVUS and any Third Party manufacturer or supplier, and VIVUS
will not agree to any amendment, waiver of rights, termination or modification
of any agreement between VIVUS and any Third Party manufacturer or supplier that
(a) that would reasonably be expected to result in (i) any non-routine increase
in the Price, (ii) any early termination of this Agreement, or (iii) any
increase in the Purchaser’s Minimum Purchase Obligations or (b)  has, or would
reasonably be expected to have, any other material negative effect on Purchaser,
in each case (a) and (b), without the prior written consent of Purchaser, which
shall not be unreasonably withheld, conditioned, or delayed.

2.14 API Purchase Option.  If VIVUS obtains the right to satisfy its minimum
purchase obligations under all relevant manufacturing and/or supply agreements
with Sanofi and/or any other relevant Third Party manufacturer (as applicable)
by purchasing a combination of API and Product in lieu of solely Product from
Sanofi and/or such other relevant Third Party manufacturer (as applicable), then
the Parties shall discuss in good faith an option for Purchaser to fulfill its
obligations under this Agreement by purchasing API in lieu of or in addition to
Product,  and possible adjustments or supplements to this Agreement to provide
for the supply of API on comparable terms and conditions as for the supply of
Product contained herein, including  (a) a price for API and quantities for the
API minimum purchase obligations, which appropriately take into account both
purchases of Product and API, and (b) revisions to Section ‎4.2 and
ARTICLE ‎5 to reflect, on a basis substantially comparable to the provisions set
forth herein, that Purchaser will be buying and VIVUS shall be supplying API in
lieu of or in addition to Product.    VIVUS shall use Commercially Reasonable
Efforts to negotiate in good faith with Sanofi or any other Third Party
manufacturer, as applicable, to obtain the rights to satisfy its minimum
purchase obligations by purchasing a combination of API and Product. 

3.



PRICE; PAYMENT

3.1 Prices for Product.  Purchaser shall pay to VIVUS the Price for the units of
Product supplied to Purchaser pursuant to this Agreement.  Purchaser shall be
solely responsible for determining the price at which it will re-sell the
Product.

3.2 Payment.  VIVUS shall provide to Purchaser written invoices setting forth
the amount payable by Purchaser with respect to quantities of Product sold
hereunder, including the Price applied by VIVUS to each dosage strength of
Product.  Purchaser shall pay VIVUS for Product in the amount invoiced by VIVUS
within *** from the date of invoice, which invoice shall be issued at the
delivery date.  If Purchaser is legally required to withhold any Taxes from
payments due hereunder, Purchaser shall (a) deduct such Taxes from the payment
made to VIVUS, and (b) timely pay the taxes to the proper taxing
authority.  Each Party agrees to cooperate with the other Party in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect and shall discuss in good faith how to solve any
situation where VIVUS may not deduct such payment for reasons beyond VIVUS’

-8-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

reasonable control.  Solely for purposes of this Section, “Taxes” means any
present or future taxes, levies, imposts, duties, charges, assessments or fees
of any nature (including interest, penalties and additions thereto) that are
imposed by the applicable government or other taxing authority.

3.3 Records; Audit.  VIVUS shall maintain complete and accurate books and
records in accordance with GAAP in sufficient detail to permit Purchaser to
confirm the accuracy of the Manufacturing Costs, and any other financial measure
relating to the Price of the Product payable under this Agreement, for a period
of *** from the creation of individual records or any longer period required by
Applicable Law.  At Purchaser’s request, such records shall be available for
review at a Purchaser’s headquarters located at 11 Commerce Drive, 1st Floor,
Cranford, New Jersey 07016, or a mutually agreeable location determined by
Parties not more than once each calendar year (during normal business hours on a
mutually agreed date with reasonable advance notice) by an independent Third
Party auditor selected by Purchaser and approved by VIVUS (such approval not to
be unreasonably withheld, conditioned, or delayed) and subject to
confidentiality and non-use obligations no less stringent than those set forth
in Article 11 of the License Agreement for the sole purpose of verifying for
Purchaser the accuracy of the Manufacturing Costs and Price paid by Purchaser
pursuant to this Agreement or of any payments made by Purchaser to VIVUS
pursuant to this Agreement.  Any such auditor shall not disclose VIVUS’
Confidential Information to Purchaser, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by VIVUS or
the amount of payments due by VIVUS under this Agreement.  Any undisputed
amounts finally determined to be owed but unpaid shall be paid within *** from
the accountant’s report.  Any amounts finally determined to have been overpaid
will either be refunded to Purchaser or credited to Purchaser against future
payments to VIVUS hereunder, at Purchaser’s option.  Purchaser shall bear the
full cost of such audit unless such audit reveals an underpayment or
under-reporting error of *** percent (***%) or more during the applicable audit
period, in which case VIVUS shall bear the full cost of such audit.

4.



REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Mutual Representations and Warranties.  Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

(a) Corporate Existence and Power.  It is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated, and has all requisite power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated in this Agreement.

(b) Authority and Binding Agreement.  It has the requisite power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder; it has taken all necessary action on its part required to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder; and this Agreement has been duly executed and delivered
on its behalf, and constitutes a legal, valid, and binding obligation of such
Party that is enforceable against it in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.

(c) Consents.  All necessary consents, approvals and authorizations of all
governmental authorities and other Third Parties required to be obtained by it
in connection with the execution, delivery and performance of this Agreement
have been obtained by it.  For the avoidance of

-9-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

doubt, Purchaser shall be solely responsible for obtaining any product and/or
distribution license from the applicable Governmental Authority so as to be able
to sell and market the Product in a particular jurisdiction.

4.2 Product Representations and Warranties of VIVUS.

(a) Compliance.  VIVUS warrants that it will ensure that all Product will be
manufactured and tested in conformity with this Agreement, the License
Agreement, cGMP, the Specifications, and the Quality Agreement.

(b) Conformity with Specifications.  VIVUS warrants that it will and will cause
its Third Party suppliers to ensure that all Product manufactured by or on
behalf of VIVUS and sold to Purchaser pursuant to this Agreement will at the
time of delivery to the common carrier for such Product (i) meet the
Specifications, (ii) not be misbranded or adulterated and (iii) will be in
compliance with all Applicable Laws.

(c) No Liens.  VIVUS warrants that all Product delivered to Purchaser pursuant
to this Agreement will, at the time of such delivery, be free and clear of all
liens, encumbrances, security interests and other encumbrances.

VIVUS’ obligations as provided in Section ‎10.1 and Section ‎6.2 shall be the
sole and exclusive remedies available to Purchaser with respect to Product that
fails to meet the product warranties set forth in Section ‎4.2.

4.3 Other Representations and Warranties of VIVUS.

(a) Performance.  VIVUS will perform its obligations under this Agreement, and
will use Commercially Reasonable Efforts to cause any Third Party supplier to
perform their manufacturing obligations with respect to the Product, in a
professional manner with requisite skill, care and diligence and in accordance
with the industry standards.  VIVUS will maintain, and will use Commercially
Reasonable Efforts to cause its Third Party suppliers to maintain, appropriately
qualified and trained personnel, adequate premises and space, suitable
equipment, correct materials, containers and labels, suitable storage and the
knowledge and experience to carry out satisfactorily the work ordered by
Purchaser.

(b) Compliance with Applicable Laws.  During the Term of this Agreement, VIVUS
will comply with, and will use Commercially Reasonable Efforts to cause its
Third Party suppliers to comply with, all Applicable Laws to the conduct of its
business and manufacture of Product in the performance of this Agreement and
will hold, or will cause its Third Party manufacturers to hold, all permits and
authorizations necessary to fulfill its obligations under this Agreement.

(c) Compliance with Certain Agreements.  VIVUS is in compliance in all material
respects with, and will at all times remain in compliance in all material
respects with, and has not received any notice of breach pursuant to any
agreement relating to the manufacture of Product.    To the Knowledge of VIVUS,
as of the Effective Date, (i) Sanofi is not in breach of the Manufacturing and
Supply Agreement, and (ii) Sanofi is in compliance with such agreement in all
material respects.

(d) Debarment.  VIVUS represents and warrants that it has not been debarred, nor
is it under consideration to be debarred, and that it will not knowingly use in
any capacity in connection with the manufacturing or services hereunder any
person (including Third Party manufacturers) who has been

-10-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

debarred, nor is under consideration to be debarred by the FDA and/or TPD, the
subject of a pending debarment pursuant to the Act, or who is the subject of a
conviction described in such section.  VIVUS will inform Purchaser in writing
immediately upon becoming aware thereof if it or any person (including Third
Party manufacturers) who is performing manufacturing or any services hereunder
is debarred or is the subject of a conviction described in section 306 of the
Act, or if any action, suit, claim, investigation, or proceeding is pending, or
to the best of VIVUS’ knowledge, is threatened, relating to the debarment or
conviction of VIVUS, or any person performing manufacturing or services pursuant
to this Agreement.

4.4 Covenants of Purchaser.  Purchaser hereby covenants not to sue the VIVUS
Indemnified Parties (as defined in Section ‎10.2 hereof), and shall defend,
indemnify and hold harmless the VIVUS Indemnified Parties from and against any
and all Losses incurred by the VIVUS Indemnified Parties, for any such VIVUS
Indemnified Parties’ compliance with any Financing Entity’s notice of its
exercise of rights and remedies under the Financing Documents in connection with
any Financing Default (including during the pendency of any dispute between
Purchaser and the Financing Entity relating to or arising under the Financing
Documents, provided that the Financing Entity provides written notice to VIVUS
of such exercise of such rights and remedies).

4.5 No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
ARTICLE ‎4 OR THE LICENSE AGREEMENT, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF
VIVUS.  ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION
OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

5.



QUALITY

5.1 General.  VIVUS shall be responsible for establishing and maintaining such
procedures for implementing corrective and preventive actions with respect to
the manufacturing of the Product as required by Applicable Law, cGMP, and the
Quality Agreement.  VIVUS shall cooperate with Purchaser at VIVUS’ expense in
determining the cause of any quality problems involving the Product, identifying
corrective actions, and ensuring the implementation and effectiveness thereof
VIVUS shall implement such corrective actions with respect to the Product, and
shall provide Purchaser with written confirmation upon the completion thereof.

5.2 Notice of Failure to Meet Specifications.  Each Party shall notify the other
Party immediately after the discovery that any lot of Product sold to Purchaser
failed to comply with its applicable Specifications at the time of delivery or
was not manufactured in accordance with Applicable Laws, including without
limitation cGMP.  VIVUS will immediately make, at its sole expense, such further
internal investigation of any failure to meet these requirements as is
reasonable under the circumstances and otherwise consistent with its obligations
hereunder and shall use its best efforts to remediate such failure, which shall
include the replacement of the quantity of non-conforming Product at no cost to
Purchaser, as promptly as reasonably practicable.

5.3 Changes to Specifications.



-11-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

(a) Changes Requested by Purchaser.  VIVUS will not be required to implement any
requests by Purchaser to change the manufacturing process, Specifications, or
any testing method with respect to the Product, but VIVUS shall consider any
such requests in good faith.

(b) Changes Requested by VIVUS.  VIVUS will provide Purchaser with advance
notice of any material changes to procedures, Specifications, methods (including
testing methods) or standard operating procedures relating to the manufacture or
supply of the Product and VIVUS will not make or permit any such changes without
the prior written consent of Purchaser if such change is (i) inconsistent with
the then-current approved NDA for the Product, (ii) reasonably likely to have a
material adverse effect on VIVUS’ ability to comply with the terms of this
Agreement, including any Product delivery timelines hereunder, or (iii)
otherwise reasonably likely to have an adverse impact on the Commercialization
of the Product in the Purchaser Territory.

(c) Changes Required by Applicable Law.  VIVUS will promptly, at its own
expense, implement any changes to any procedures, Specifications, methods
(including testing methods) or standard operating procedures relating to the
manufacture or supply of the Product required by Applicable Law or the NDA
(collectively, “Required Manufacturing Changes”); provided that Purchaser shall
be responsible for any and all expenses arising from any such changes required
by any changes to the NDA submitted to any Regulatory Authority by the Purchaser
without VIVUS’ prior written consent.

(d) Cost of Manufacturing Changes.  Prior to a Supply Chain Transfer, VIVUS will
be solely responsible for all internal and external costs, including, without
limitation, obsolete raw materials, regulatory filings, work-in-process, and
Product, (i) associated with Required Manufacturing Changes, and (ii) all costs
associated with any other manufacturing changes not requested by
Purchaser.  Prior to a Supply Chain Transfer, Purchaser shall be responsible for
such costs only in the event such manufacturing change is requested by Purchaser
and is not otherwise required by Applicable Law or the NDA; provided that
Purchaser shall also be responsible for any and all expenses arising from any
such changes required by any changes to the NDA submitted to any Regulatory
Authority by the Purchaser without VIVUS’ prior written consent.

5.4 Quality Agreement.  Concurrent with the execution of this Agreement, the
Parties have entered into a separate quality agreement governing the agreed-upon
Specifications and other technical aspects of supply of Products to Purchaser
hereunder (the “Quality Agreement”).  In the event of any inconsistency between
this Agreement and the Quality Agreement, this Agreement shall control, except
with respect to quality assurance matters.  VIVUS agrees to use its Commercially
Reasonable Efforts to have three-way quality agreements put into place with
Purchaser and VIVUS’ Third Party manufacturers.

6.



ACCEPTANCE AND REJECTION PROCEDURES

6.1 Inspection.  Purchaser or its designee shall promptly, upon arrival on its
site, carefully inspect each shipment of Product for transport damages, losses
and shortfalls.  Apparent defects, such as, for instance, damaged containers or
missing packages of Product, must be notified to the carrier promptly upon
arrival of the shipment and the freight documents at Purchaser or its designee
and, where possible, countersigned by the carrier’s representative.  Failure of
Purchaser or its designee to notify such visually detectable defects to the
carrier promptly upon arrival of the concerned shipment and freight documents
shall exclude any liability of VIVUS for such defects.  Purchaser shall have ***
after receipt of a shipment of Product to determine if there is any defect in
the Product or any non-compliance with the Specifications or Applicable Law,
including without limitation cGMP, which is discoverable by diligent and
customary inspection of the shipment and any accompanying documentation (the
“Inspection Period”).  Purchaser

-12-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

shall notify VIVUS of any such non-compliance prior to the end of the Inspection
Period, describing in reasonable detail the non-compliance.  Notwithstanding the
preceding provisions of this Section ‎6.1, if with respect to any unexpired
Product, the non-compliance could not reasonably be expected to have been found
by diligent and customary inspection during the Inspection Period and Purchaser
notifies VIVUS of such non-compliance, describing such Latent Defect in detail,
within *** of Purchaser’s knowledge of the Latent Defect and within the shelf
life of the Product, such non-compliance shall be deemed to be a “Latent Defect”
hereunder.  Purchaser’s notification of VIVUS of a non-compliance during the
Inspection Period or of a Latent Defect as permitted above shall be referred to
herein as a “Claim”.  For the sole purpose of application of Section ‎6.2,
Purchaser shall be deemed to have accepted any Product if it fails to give a
Claim in the periods permitted above; provided, however, that Purchaser’s
acceptance of Product shall not limit Purchaser’s indemnification rights under
Section ‎10.1 (which, for clarity, shall be fully subject to the exceptions
recited therein).  At VIVUS’ reasonable request, Purchaser shall provide VIVUS
with any available documentation or analysis that is reasonably necessary for
VIVUS to exercise its rejection rights under its supply agreement with
Sanofi and/or any other relevant Third Party manufacturer.

6.2 Remedies.  Except for Claims disputed pursuant to Section ‎6.2(b) hereof, if
Purchaser submits a Claim, then as promptly as practicable after the submission
of the Claim to VIVUS (but in no event later than *** after the submission of
the Claim), VIVUS shall instruct Purchaser whether to return or destroy the
Product in question and provide Purchaser with replacement Product.  In the
event that:

(a) VIVUS agrees with the Claim, then VIVUS shall pay for all out-of-pocket
costs of returning or destroying Product that is the subject of any accepted
Claim.  VIVUS shall bear the risk of loss for such Product, beginning at such
time as such Product is taken at Purchaser’s premises for return delivery.
 VIVUS shall replace all nonconforming Product as promptly as reasonably
practicable and at no cost to Purchaser.

(b) VIVUS does not agree with the Claim, then the Parties agree to submit the
Product in question to a mutually agreed independent Third Party that has the
capability of testing the Product to determine whether or not it complies with
the Quality Agreement, the Specifications and Applicable Law, including
cGMP.  The losing Party shall bear all costs and expenses related to such
testing and pay for all shipping costs of returning the Product and/or sending
the replacement Product, as the case may be.

6.3 Cost of Product Recalls.  With respect to any Product supplied hereunder,
VIVUS shall bear all Losses (including without limitation expenses related to
communications and meetings with all required regulatory agencies, expenses of
replacement stock, the cost of notifying customers and costs associated with
shipment of recalled Product from customers and shipment of an equal amount of
replacement Product to those customers) related to any Product Recall in the
event that such Product Recall is caused by or results from (a) the breach by
VIVUS (including indirectly by any Third Party manufacturer) of any
representation or warranty or covenant contained in this Agreement or the
License Agreement, or (b) VIVUS’ negligence or willful
misconduct.  Additionally, in the event the Product Recall is caused by or
results from (a) or (b) above, VIVUS shall replace the units of recalled
Products as promptly as practicable and at no cost to Purchaser.  Except as
provided above, Purchaser shall bear all Losses related to any Product Recall.

7.



REGULATORY MATTERS.

7.1 Regulatory Responsibilities.  The Parties’ respective rights and obligations
with respect to Regulatory Approvals in the Purchaser Territory, communications
with Regulatory Authorities in the

-13-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

Purchaser Territory, and other regulatory matters relating to the Product in the
Purchaser Territory are set forth in the License Agreement.

8.



RECORD-KEEPING; AUDITS

8.1 Recordkeeping.  VIVUS (and/or Sanofi or any other Third Party manufacturer)
will keep complete and accurate records of the manufacture and testing of
Product, and retain samples of bulk Product and the active pharmaceutical
ingredient in the Compound as are necessary to comply with Applicable Laws, as
well as to assist with resolving Product complaints and other similar
investigations.  Copies of the records and samples will be retained for a period
of *** following the date of Product expiry, or longer if required by Applicable
Laws.  Purchaser is responsible for retaining samples of the fully packaged
Product necessary to comply with the legal/regulatory requirements applicable to
Purchaser.

8.2 Audits.

(a) Audit Right; Facility Access.  From and after the commencement of supply
hereunder directly or through an independent auditor reasonably acceptable to
VIVUS, Purchaser shall have the right, upon reasonable advance notice and during
regular business hours, to make an annual inspection and audit of the facilities
being used by VIVUS or a VIVUS Affiliate for the production, storage, or testing
of Product to assure compliance by or on behalf of VIVUS with cGMPs, the
Specifications, and Applicable Law.  At Purchaser’s reasonable request, VIVUS
agrees to use Commercially Reasonable Efforts to facilitate a similar inspection
and audit of the facilities being used by Sanofi and/or any other Third Party
manufacturer, such as, solely by way of example, by exercising VIVUS’ audit
right in its agreement with such manufacturer, at Purchaser’s cost, and
permitting Purchaser or its designee to attend such audit (subject to approval
by the Third Party manufacturer to allow such attendance, which VIVUS shall use
Commercially Reasonable Efforts to obtain) and in any event sharing the results
of such audit with Purchaser.

(b) Third Party Audits.  Without limiting VIVUS’ obligations under this
Agreement in any respect, Purchaser acknowledges that VIVUS’ audit rights in its
manufacturing and supply agreements with Sanofi are limited to periodic audits
to ensure that cGMPs continue to be followed.  In the event that VIVUS or any
Third Party licensee of VIVUS outside the Purchaser Territory proposes to
conduct or conducts an audit of the facilities used by or on behalf of VIVUS or
a VIVUS Affiliate or Third Party for the production, storage, or testing of
Product to be sold to Purchaser under this Agreement, then VIVUS will provide
immediate notice to Purchaser of such audit and VIVUS shall use its Commercially
Reasonable Efforts to permit Purchaser to be able to be present for and
participate in such audit.

(c) Procedure.  The inspection and audit provided for under Section ‎8.2(a)
shall not be carried out by Purchaser more than *** per calendar year, but such
inspection and audit shall not preclude Purchaser from conducting any “for
cause” inspection or audit permitted under the Quality Agreement or otherwise
for cause.  Each inspection and audit shall be conducted in a manner so as to
minimize disruption of the business operations of VIVUS, Sanofi and/or any other
Third Party manufacturer.  VIVUS representatives will be permitted to
participate as observers during any such inspection and audit.  To the extent
that Purchaser requests an inspection or audit of the facilities of
Sanofi and/or any other Third Party manufacturer, Purchaser acknowledges that
VIVUS must coordinate the dates and schedule of such inspection and audit with
Sanofi and/or such other Third Party manufacturer.  The independent auditor, if
any, shall enter into a written confidentiality agreement with VIVUS containing
provisions regarding the disclosure of information obtained during the
inspection and audit that are at least as restrictive as the provisions of
Article ‎13 of this Agreement; provided that, the independent auditor will be
permitted to

-14-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

disclose to Purchaser whether and to what extent VIVUS (or, if applicable,
Sanofi and/or any other Third Party manufacturer) failed to comply with the
requirements of Section ‎8.1 (and shall not be permitted to disclose to
Purchaser any other information).  A copy of any such disclosure to Purchaser
shall also be provided to VIVUS.

(d) Results.  If an inspection or audit reveals a failure to comply with cGMP or
Applicable Law in any material respect, then Purchaser shall promptly provide to
VIVUS written notice of such fact, which notice shall contain in reasonable
detail the deficiencies found in the applicable facilities and, if practicable,
those steps Purchaser believes should be undertaken in order to remedy such
deficiencies.  The Parties shall discuss in good faith the deficiencies and
VIVUS shall, at its own expense, use its best efforts to remedy such
deficiencies, or implement a plan to remedy such deficiencies, as soon as
reasonably practical following receipt of the notification thereof.  In addition
to the audit rights set forth in this Section ‎8.2, Purchaser will be entitled
to perform reasonable follow-up inspections to monitor correction of such
deficiencies or the circumstances giving rise to such deficiency, failure or
notice.

8.3 Analytical Method Transfer.  Upon the reasonable prior written request of
Purchaser, VIVUS agrees to provide Purchaser or use Commercially Reasonable
Efforts to cause its Third Party designee hereunder to provide Purchaser with
all required documentation and support for analytical method transfer for the
Product in order to enable Purchaser to analyze the Product in order to
determine its suitability and stability under this Agreement and according to
all applicable requirements of Regulatory Authorities or to ensure that the
Products are in line with the Regulatory Approvals (a “Method Transfer”).  VIVUS
agrees to actively participate, or use Commercially Reasonable Efforts to cause
its Third Party designee hereunder to participate, in such Method Transfer by,
among other things, providing samples and conducting parallel
testing.  Purchaser shall pay for any out-of-pocket costs incurred by VIVUS in
connection with such Method Transfer, except in connection with the first Method
Transfer to establish stability testing.

8.4 Regulatory Compliance.  VIVUS will advise Purchaser promptly if an
authorized agent of a Regulatory Authority visits its facilities (or, to its
knowledge, its Third Party designee’s manufacturing facilities) where the API or
the Product is being manufactured, stored, or tested.  VIVUS will provide
Purchaser with all material information in VIVUS’ possession pertaining to
actions taken by Regulatory Authorities (including any inspections, proposed
regulatory actions, investigations or requests for information or a meeting by
any Regulatory Authority) whether inside the Purchaser Territory or outside the
Purchaser Territory in connection with the API or the Product in the Field,
including any notice, audit notice, notice of initiation by Regulatory
Authorities of investigations, inspections, detentions, seizures or injunctions
concerning the API or the Product in the Field whether inside the Purchaser
Territory or outside the Purchaser Territory, notice of violation letter (i.e.,
an untitled letter), warning letter, service of process or other inquiry;
provided, however, that VIVUS shall be entitled to redact those portions thereof
to the extent not related to the API or the Product in the Field or to the
extent disclosing Third Party confidential information.  Without limiting the
generality of the foregoing, each Party shall promptly, but in any event within
two (2) Business Days, inform the other Party of any material inspections,
proposed regulatory actions, investigations or requests for information or a
meeting by any Regulatory Authority with respect to the API or the Product in
the Field in the Manufacturing Territory.  VIVUS or its Third Party designee
will furnish to Purchaser all material information supplied to, or supplied by,
any Regulatory Authority in the Manufacturing Territory, including the Form 483
observations and responses, to the extent that such information relates to the
API or the Product or the ability of VIVUS to supply such API or the Product and
could reasonably be expected to have a material negative effect on the Purchaser
or the Commercialization of the Product in the Purchaser Territory, within
*** of their receipt of such information, in each case to the extent that VIVUS
is aware of such information and subject in each case to the redaction right
described

-15-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

above.  VIVUS or its Third Party designee will consult in advance with Purchaser
prior to responding to any request from a Regulatory Authority to the extent
such response relates to the API or the Product, and VIVUS will use Commercially
Reasonable Efforts to permit Purchaser and/or its agents to be present at any
inspection by any Regulatory Authority of any manufacturing facility where the
API or the Product that is supplied to Purchaser hereunder is being manufactured
or quality tested.

9.



TERM; TERMINATION

9.1 Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and will continue, unless otherwise agreed between the
Parties, for a period ending on the fifth (5th) anniversary of the Effective
Date.  Thereafter, the Term shall be automatically renewed for successive two-
(2) year periods, unless either Party provides a termination notice to the other
Party at least *** in advance of the expiration of the then‑current Term.

9.2 Termination for Default or Bankruptcy.  Either Party may terminate this
Agreement (a) for material breach by the other Party if such breach continues
uncured for a period of *** after receipt of notice thereof;  provided, however,
that, except with respect to any breach of Section ‎2.4 hereof, in the event the
non-terminating Party contests any such asserted breach in good faith and
diligently pursues the dispute resolution procedures set forth in Article 14,
such thirty (30) day cure period shall be tolled or suspended until the final
resolution of such dispute pursuant to the terms of, and in accordance with, the
terms and provisions of Article 14; or (b) if (i) the other Party shall
institute bankruptcy, insolvency, liquidation or receivership proceedings or
proceedings for reorganization under bankruptcy or comparable laws; or (ii) a
petition shall be filed against the other Party for any proceedings described in
clause (i) above, the effectiveness of which is not stayed or dismissed within
*** after the filing thereof; or (iii) the other Party shall make a general
assignment of all or substantially all of its assets for the benefit of
creditors.  Termination of this Agreement pursuant to this Section ‎9.2 shall
not affect any other rights or remedies which may be available to the
non-defaulting Party, including any rights or remedies under the License
Agreement.

9.3 Termination Upon Termination of License Agreement.  In addition to the
termination rights expressly provided for elsewhere in this Agreement, either
Party may also terminate this Agreement upon written notice to the other Party
if the License Agreement is terminated in accordance with its terms.

9.4 Termination upon Transfer of Control of Supply Chain.  This Agreement shall
automatically terminate upon the completion of the Supply Chain Transfer (as
defined in the License Agreement).

9.5 Effects of Termination.  Upon expiration or termination of this Agreement
other than termination of this Agreement by Purchaser under Section ‎9.2(a),
VIVUS shall manufacture and supply, and Purchaser shall purchase from VIVUS (a)
any and all quantities of Product ordered by Purchaser pursuant to this
Agreement prior to the date on which such notice is given, for the applicable
Price, and (b) any and all materials held by VIVUS or Sanofi (or any other Third
Party manufacturer of Product) for exclusive use in the manufacture of Compound
or Product based on binding part of the Forecasts provided by Purchaser, for an
amount equal to the *** with respect to such materials.  Termination or
expiration of this Agreement will not affect any outstanding obligations due
hereunder prior to the termination or expiration.  In the event of Purchaser’s
termination of this Agreement under Section ‎9.2(a), Purchaser shall not be
required to purchase any additional quantities of Product from VIVUS and all
orders of Product shall be immediately voided and of no effect with no further
obligation of Purchaser to VIVUS with respect to materials held by VIVUS or a
Third Party manufacturer for manufacture of the Compound or Product.



-16-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

9.6 Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to the effective date of such
expiration or termination.  The following sections shall survive termination or
expiration of this Agreement for any reason: Sections ‎2.11,  ‎3.3,  ‎6.1,  ‎6.3
and ‎8.1 and Articles ‎9 through ‎14 and ‎16.

10.



INDEMNIFICATION

10.1 Indemnification by VIVUS.  VIVUS shall defend and indemnify and hold
Purchaser, its Affiliates and their respective directors, officers and employees
(the “Purchaser Indemnified Parties”) harmless against any and all Losses
resulting from any Claim of a Third Party arising out of, based on, or caused by
(i) alleged or actual bodily injury or property damage resulting from the
manufacturing, packing, labeling, handling, storage, transportation, use,
distribution of Products by or on behalf of VIVUS, its licensees (other than
Purchaser) or Affiliates, including any product liability claim; (ii)
liabilities arising from clinical trials conducted by or on behalf of VIVUS in
connection with any Products; (iii) the breach by VIVUS of any representation or
warranty or covenant contained in this Agreement; (iv) the Product supplied by
VIVUS to Purchaser hereunder failing to meet the warranties set forth in Section
‎4.2, or (v) the negligence or willful misconduct of VIVUS or its Affiliates,
sublicensees, or any of its agents, directors, officers or employees, except in
each case to the extent that such Losses arise directly from the breach by
Purchaser of any representation or warranty or covenant contained in this
Agreement or any negligence or willful misconduct by a Purchaser Indemnified
Party.

10.2 Indemnification by Purchaser.  Purchaser agrees to defend and indemnify and
hold VIVUS, its Affiliates and their respective directors, officers and
employees (the “VIVUS Indemnified Parties”) harmless against any and all Losses
resulting from any Claim of a Third Party arising out of, based on, or caused by
(i) the storage, sale, shipment, promotion or distribution of the Product by
Purchaser after Purchaser has taken title to the Product, or (ii) the breach by
Purchaser of any representation or warranty or covenant contained in this
Agreement, except in each case to the extent that such Losses arise (x)
 directly from the breach by VIVUS of any representation or warranty or covenant
contained in this Agreement (including breach of Section ‎4.2), (y) any
negligence or willful misconduct by a VIVUS Indemnified Party, or (z) and are
directly attributable to any uncured breach, that is not the subject of a good
faith dispute, by VIVUS of the License Agreement.

10.3 Indemnification Procedures.  The Party claiming indemnity under this
Article ‎10 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly and in
no event later than *** after learning of a written claim (“Indemnified
Claim”).  Failure by an Indemnified Party to give notice of an Indemnified Claim
within *** of receiving a writing reflecting such Claim shall not relieve the
Indemnifying Party of its indemnification obligations hereunder except and
solely to the extent that such Indemnifying Party is actually prejudiced as a
result of such failure to give such notice.  The Indemnifying Party shall have
the right to assume the conduct and defense of the Indemnified Claim with
counsel of its choice so long as the Indemnifying Party is conducting a good
faith and diligent defense; provided that, the Indemnifying Party shall not have
the right to assume any Indemnified Claim if (x) the Indemnifying Party fails to
provide reasonable evidence of its ability and willingness to satisfy such
claim, or (y) such claim involves a criminal or regulatory enforcement
action.  The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance in connection with the defense of the Indemnified
Claim.  The Indemnified Party may monitor such defense with counsel of its own
choosing at its sole expense; provided, that if under applicable standards of
professional conduct a conflict of interest exists between the Indemnifying
Party and the Indemnified Party in respect of such claim, such Indemnified Party
shall have the right to employ separate counsel to represent such Indemnified
Party with respect to the matters as to which a conflict of interest

-17-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

exists and in that event the reasonable fees and expenses of such separate
counsel shall be paid by the Indemnifying Party.  The Indemnifying Party may not
settle the Indemnified Claim without the prior written consent of the
Indemnified Party, such consent shall not be unreasonably withheld, delayed or
conditioned.  In no event shall the Indemnifying Party settle the Indemnified
Claim unless such settlement provides an unconditional and full release of the
Indemnified Party.  If the Indemnifying Party does not assume and conduct the
defense of the Indemnified Claim as provided above: (a) the Indemnified Party
may assume and conduct the defense of the Indemnified claim at the Indemnifying
Party’s expense; (b) the Indemnified Party may consent to the entry of any
judgment or enter into any settlement with respect to the Indemnified Claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith); and (c) the Indemnifying Party will
remain responsible to indemnify the Indemnified Party for Indemnified Amounts as
provided in this Article ‎10.

11.



LIMITATION OF LIABILITY

11.1 Limitation.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY EXEMPLARY,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, COSTS OR
EXPENSES (INCLUDING LOST PROFITS, LOST REVENUES AND/OR LOST SAVINGS) ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES.  NOTHING IN THE PRECEDING SENTENCE IS INTENDED
TO OR SHALL LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
ANY PARTY IN CONNECTION WITH THIRD PARTY CLAIMS UNDER ARTICLE ‎10, (B) DAMAGES
OR INJUNCTIVE RELIEF AVAILABLE FOR A PARTY’S BREACH OF ARTICLE ‎13, (C) DAMAGES
TO THE EXTENT ARISING FROM OR RELATING TO WILLFUL MISCONDUCT OR FRAUDULENT ACTS
OR OMISSIONS OF A PARTY OR (D) DIRECT DAMAGES.  EXCEPT FOR WILLFUL MISCONDUCT OR
LOSSES ASSOCIATED WITH PRODUCT RECALLS, IN NO EVENT SHALL VIVUS’ AGGREGATE
LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT UNDER ANY THEORY OF
LIABILITY (WHETHER IN CONTRACT, TORT, STATUTORY OR OTHERWISE) EXCEED THE ***;
PROVIDED, HOWEVER THAT THIS LIMITATION SHALL NOT APPLY TO (I) VIVUS’ OBLIGATIONS
IN CONNECTION WITH THIRD PARTY CLAIMS UNDER ARTICLE 10 OR (II) DAMAGES TO THE
EXTENT ARISING FROM OR RELATING TO VIVUS’ NEGLIGENT, WILLFUL MISCONDUCT OR
FRAUDULENT ACTS OR OMISSIONS.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL LIMIT THE LIABILITY OF EITHER PARTY UNDER THE LICENSE AGREEMENT.

11.2 Duty to Mitigate.  Each Party shall use reasonable efforts to mitigate any
damages incurred by such Party hereunder.

12.



INSURANCE.

12.1 Purchaser shall procure and maintain insurance during the Term of this
Agreement and for a period of *** following the termination or expiration of
this Agreement, adequate to cover its obligations hereunder and which are
consistent with normal business practices of prudent companies similarly
situated.  Such insurance shall be written by insurance companies with a rating
of at least an “A-” in the latest addition of A.M. Best or its
equivalent.  Without limiting the generality of the foregoing, Purchaser’s
insurance shall include, at minimum, the following coverages:



-18-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

(a) commercial general liability coverage with minimum per claim limits of at
least $*** per occurrence and $*** annual aggregate, the policy(ies) for which
shall (A) name VIVUS as an additional insured, and (B) be primary and
non-contributory;

(b) automobile liability coverage covering all owned, hired and non-owned
automobile equipment with minimum per claim limits of $*** per occurrence and
annual aggregate, the policy(ies) for which shall name VIVUS as an additional
insured;

(c) excess liability/umbrella coverage with minimum per claim limits of at least
$*** per occurrence and annual aggregate;

(d) products liability coverage with minimum per claim limits of at least $***
per occurrence and annual aggregate with a *** extended reporting period
endorsement, the policy(ies) for which shall name VIVUS as an additional
insured; and

(e) property coverage having limits adequate for Product inventory in
Purchaser’s care, custody, and/or control and for Product in transit to and from
Purchaser.

12.2 VIVUS shall procure and maintain insurance or self-insure during the Term
of this Agreement and for a period of *** following the termination or
expiration of this Agreement, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated.  Upon written request, VIVUS shall provide proof of adequate
coverage to Purchaser.  VIVUS may substitute a self-insurance program to satisfy
in whole or in part its obligations under this Article ‎12 on written notice to
the Purchaser with information demonstrating the adequacy of such program.

12.3 It is understood that the insurance requirements in Sections ‎12.1 and
‎12.2 above shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under Article ‎10.  Furthermore,
it is understood that Purchaser’s insurance requirements in Section ‎12.1 hereof
are intended to be consistent with, and not to increase, the minimum insurance
coverage obligations of the Purchaser under the License Agreement.  Each Party
shall provide the other Party with written evidence of such insurance upon
written request.  Each Party shall provide the other Party with written notice
at least *** prior to the cancellation, non-renewal or material change in such
insurance (or, in the case of VIVUS, self-insurance, as applicable) that
materially adversely affects the rights of the other Party hereunder.

13.



CONFIDENTIALITY; PROPRIETARY RIGHTS

13.1 Confidentiality.  Each Party will maintain the Confidential Information of
the other Party in accordance with Article 11 of the License Agreement.  The
Parties agree not to disclose any financial terms or conditions of this
Agreement to any Third Party without the prior consent of the other Party,
except as required by Applicable Law.

13.2 Proprietary Rights.  This Agreement shall not affect the ownership of any
intellectual property owned or developed by or licensed to either Party
(“Intellectual Property”) or any rights granted in the License Agreement with
respect to such Intellectual Property.

14.



DISPUTE RESOLUTION

14.1 Disputes. 



-19-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

(a) The Parties recognize that disputes as to certain matters may from time to
time arise during the Term which relate to either Party’s rights and/or
obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article ‎14 if and when a dispute arises under this
Agreement.  In the event of any disputes, controversies or differences which may
arise between the Parties out of or in relation to or in connection with this
Agreement, including any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, then upon the request of either Party, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting between the chief executive
officers of each Party; provided that, each Party agrees that any statute of
limitation or survival period with respect to such dispute shall be tolled
during such discussions.  If the matter is not resolved within *** following the
request for discussions, either Party may then invoke the provisions of Section
‎14.2.    

(b) Notwithstanding anything to the contrary in this Article ‎14, any Financing
Entity may bring a proceeding in a court of competent jurisdiction located in
the State of New York solely to enforce its rights under Sections ‎14.1,  ‎16.1,
 ‎16.6, and ‎16.8 hereof.  Such courts of competent jurisdiction located in the
State of New York shall have the sole and exclusive jurisdiction to hear and
adjudicate any claims pursuant to this Section ‎14.1‎(b).

14.2 Arbitration.  Any dispute, controversy or claim arising out of or relating
to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section ‎14.1, shall be settled by binding arbitration administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures of JAMS
then in effect (the “JAMS Rules”), except as otherwise provided herein.  The
arbitration shall be governed by the United States Federal Arbitration Act, 9
U.S.C. §§ 1-16 (the “Federal Arbitration Act”), to the exclusion of any
inconsistent state laws.  The United States Federal Rules of Civil Procedure
shall govern discovery and the rules of evidence for the arbitration.  The
arbitration will be conducted in New York, New York, and the Parties consent to
the personal jurisdiction of the United States federal courts, for any case
arising out of or otherwise related to this arbitration, its conduct and its
enforcement.  Any situation not expressly covered by this Agreement shall be
decided in accordance with the JAMS Rules.

14.3 Arbitrator.  The arbitrator shall be one (1) neutral, independent and
impartial arbitrator selected from a pool of retired federal judges or
magistrates to be presented to the Parties by JAMS.  Failing the agreement of
the Parties as to the selection of the arbitrator within ***, the arbitrator
shall be appointed by JAMS in accordance with the JAMS Rules.

14.4 Decision.  The power of the arbitrator to fashion procedures and remedies
within the scope of this Agreement is recognized by the Parties as essential to
the success of the arbitration process.  The arbitrator shall not have the
authority to fashion remedies which would not be available to a federal judge
hearing the same dispute.  The arbitrator is encouraged to operate on this
premise in an effort to reach a fair and just decision.  Reasons for the
arbitrator’s decisions should be set forth in accordance with the JAMS
Rules.  Such a written decision shall be rendered by the arbitrator following a
full comprehensive hearing, no later than *** following the selection of the
arbitrator as provided for in Section ‎14.3.

14.5 Award.  Any award shall be promptly paid in United States dollars free of
any tax, deduction or offset; and any costs, fees or taxes incident to enforcing
the award shall, to the maximum extent permitted by Applicable Law, be charged
against the Party resisting enforcement.  Each Party agrees to abide by the
award rendered in any arbitration conducted pursuant to this Article ‎14, and
agrees that,

-20-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

subject to the Federal Arbitration Act, judgment may be entered upon the final
award in any court of competent jurisdiction and that other courts may award
full faith and credit to such judgment in order to enforce such award.  The
award shall include interest from the date of the award until paid in full, at a
rate fixed by the arbitrator and the arbitrator may, in his or her discretion,
award pre-judgment interest.  With respect to money damages, nothing contained
herein shall be construed to permit the arbitrator or any court or any other
forum to award punitive or exemplary damages.  By entering into this agreement
to arbitrate, the Parties expressly waive any claim for punitive or exemplary
damages, subject to the exceptions set forth in Article ‎11.

14.6 Costs.  The arbitrator shall assess his or her costs, fees and expenses
against the Party losing the arbitration and shall require such losing Party to
reimburse the other Party for all of its reasonable attorneys’ fees, costs, and
disbursements arising out of the arbitration (including, for example, expert
witness fees and expenses, photocopy charges, travel expenses, and so
on).  Notwithstanding the foregoing, if the arbitrator believes that neither
Party is the clear loser, the arbitrator shall divide his or her costs, fees,
and expenses according to his or her sole discretion, and each Party shall bear
its own attorney’s fees, costs, and disbursements arising out of the
arbitration.

14.7 Injunctive Relief.  Provided a Party has made a sufficient showing under
the rules and standards set forth in the Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief.  Additionally,
nothing in this Article ‎14 will preclude either Party from seeking equitable
relief or interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction or other interim
equitable relief, concerning a dispute either prior to or during any arbitration
if necessary to protect the interests of such Party or to preserve the status
quo pending the arbitration proceeding.

14.8 Confidentiality.  The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required to comply with Applicable Laws,
including rules and regulations promulgated by the SEC, The NASDAQ Stock Market
or any securities exchanges, no Party shall make (or instruct the arbitrator to
make) any public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party.  The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by Applicable Law.

14.9 Survivability.  Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

15.



PRESS RELEASES; USE OF NAMES

15.1 Press Releases.  The form and content of any public announcement to be made
by one Party regarding this Agreement, or the subject matter contained herein,
shall be subject to the prior written consent of the other Party (which consent
shall not be unreasonably withheld, conditioned, or delayed), except as may be
required by Applicable Law in which event the Party required to make such
announcement shall, to the extent possible, provide to the other Party a written
copy of any such required announcement at least *** prior to disclosure to give
the other Party reasonable advance notice and review of any such
announcement.  Notwithstanding the foregoing, either Party may publicly disclose
without violation of this Agreement, such terms of this Agreement as are, on the
advice of such Party’s counsel, required by the rules and regulations of the SEC
or any other applicable entity having regulatory authority over such Party’s

-21-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

securities; provided that such Party shall advise Purchaser of such intended
disclosures and requests confidential treatment of certain commercial terms and
technical terms hereof to the extent such confidential treatment is reasonably
available to such Party.  In the event of any such filing, such Party will
provide the other Party, a reasonable time prior to filing, with a copy of the
Agreement marked to show provisions for which such Party intends to seek
confidential treatment and shall reasonably consider and incorporate the other
Party’s comments thereon to the extent consistent with the legal requirements
applicable to such Party and that govern redaction of information from material
agreements that must be publicly filed.  The other Party shall provide any such
comments as promptly as practicable.  The intention of the Parties is to agree
upon a single redacted version of the Agreement to be filed with the SEC or any
other applicable entity.

15.2 Use of Names.  Except as otherwise required by law or by the terms of this
Agreement or the License Agreement, or as mutually agreed upon by the Parties,
neither Party shall make any use of the name of the other Party in any
advertising or promotional material, or otherwise, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.

16.



MISCELLANEOUS

16.1 Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, together with the letter agreement dated September 30th,  2016 between
VIVUS and Hercules Capital, Inc., and the terms of the License Agreement which
are incorporated herein by reference, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth herein and therein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.  Notwithstanding anything to the contrary in this Section
‎16.1, no amendment of the definitions of “Financing Entity,” “Financing
Default,” “Qualified Assignee,” or “Permitted Assignment” or Sections ‎14.1,
 ‎16.1,  ‎16.6, and ‎16.8 hereof that effects the rights of any Financing Entity
shall be effective without the prior written consent of each Financing Entity.

16.2 Relationship of the Parties.  The relationship between VIVUS and Purchaser
is that of independent contractors and nothing herein shall be deemed to
constitute the relationship of partners, joint venturers, or principal and agent
between VIVUS and Purchaser.  Neither Party shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement,
or undertaking with any Third Party.

16.3 Force Majeure.  Both Parties shall be excused from the performance of any
or all of their obligations under this Agreement to the extent that such
performance is prevented by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party;  provided that, in the
event of a force majeure impacting the Parties’ rights and obligations under
Section ‎2.8 and Section ‎2.11 of this Agreement, VIVUS shall use Commercially
Reasonable Efforts to perform its obligations pursuant to Section ‎2.8 and
Section ‎2.11 of this Agreement, as applicable.  Such excuse shall be continued
so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities

-22-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

or materials by fire, earthquake, storm or like catastrophe, and failure of
plant or machinery (provided that such failure could not have been prevented by
the exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances).  Notwithstanding
the foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.

16.4 Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section ‎16.4, and shall be deemed to have been given for all purposes when
received, if hand-delivered or by means of facsimile or other electronic
transmission, or *** after being sent by a reputable overnight delivery service.

 

 

 

 

If to VIVUS:

VIVUS, Inc.

 

351 E. Evelyn Avenue

 

Mountain View, CA 94041

 

Facsimile: (650) 934-5320

 

Attention: Chief Financial Officer

 

Email: cfo@vivus.com

 

 

With a copy to:

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Facsimile: (212) 310-8007

 

Attention: Michael A. Epstein

 

Email:  michael.epstein@weil.com

 

 

If to Purchaser:

Metuchen Pharmaceuticals, LLC

 

11 Commerce Drive, 1st Floor

 

Cranford, NJ 07016

 

Facsimile: (908) 272-3084  

 

Attention: Greg Ford

 

Email: GFord@kfe-llc.com

 

 

With a copy to:

Mist Pharmaceuticals, LLC

 

11 Commerce Drive, 1st Floor

 

Cranford, NJ 07016

 

Facsimile: (908) 272-3084

 

Attention: Keith Rotenberg, President

 

Email: krotenberg@mistpharma.com

 

 

With a copy to:

Lowenstein Sandler LLP

 

65 Livingston Avenue

 

Roseland, New Jersey 07068

 

Facsimile:  (973) 597-2400

 

Attention:  Michael J. Lerner

 

Email: MLerner@lowenstein.com

 



-23-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

16.5 No Strict Construction; Headings; Interpretation.  This Agreement has been
prepared jointly and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.  The definitions of the terms herein apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference to any laws
herein will be construed as referring to such laws and any rules or regulations
promulgated thereunder as from time to time enacted, repealed or amended, (c)
any reference herein to any person will be construed to include the person’s
successors and assigns (including any Financing Entity or Qualified Assignee, as
applicable), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, will be construed to refer to this Agreement in its entirety and
not to any particular provision hereof, (e) any reference herein to the words
“mutually agree” or “mutual written agreement” will not impose any obligation on
either Party to agree to any terms relating thereto or to engage in discussions
relating to such terms except as such Party may determine in such Party’s sole
discretion, except as expressly provided in this Agreement, (f) as applied to a
Party, the word “will” shall be construed to have the same meaning and effect as
the word “shall,” and (g) all references herein without a reference any other
agreement to Articles, Sections, or Exhibits will be construed to refer to
Articles, Sections, and Exhibits of or to this Agreement.

16.6 Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that (a) a Party may make such an assignment without the other
Party’s consent to such Party’s Affiliate or to a successor to all or
substantially all of the assets or business of such Party to which this
Agreement pertains,  (b)  Purchaser may assign this Agreement and any of
Purchaser’s rights or obligations hereunder as collateral to any Financing
Entity pursuant to one or more Financing Documents without the consent of VIVUS
or any other Person,  (c) neither the consent of VIVUS nor any other Person
shall be required for the assignment of this Agreement and all of Purchaser’s
rights, obligations and liabilities hereunder (including any and all liabilities
that accrued prior to such assignment, but excluding liabilities under Sections
 ‎4.4 and ‎10.2 hereof) to any Financing Entity upon the occurrence of a
Financing Default, provided that at least five (5) Business Days prior to any
transfer or assignment of this Agreement in accordance with the terms of this
clause (c), such Financing Entity provides VIVUS with a general description of
the Financing Entity’s business and operations or equivalent documentation, and
(d) neither the consent of VIVUS nor any other Person shall be required for the
assignment of this Agreement and all of Purchaser’s rights, obligations and
liabilities hereunder by Purchaser (with the consent of the Financing Entity,
provided that the Purchaser and the Financing Entity jointly provide timely
notice to VIVUS of such consent) or any Financing Entity upon the occurrence of
a Financing Default to any Qualified Assignee that is a successor to or assignee
of all or substantially all of the assets or business of Purchaser to which this
Agreement pertains; provided that any assignment to a Financing Entity or a
Qualified Assignee in connection with a Financing Default must also include an
agreement, in writing, signed by such Financing Entity or Qualified Assignee, as
applicable, to assume performance of all of Purchaser’s rights and obligations,
and assume all of Purchaser’s outstanding liabilities (including any and all
liabilities that accrued prior to such assignment,  but excluding liabilities
under Sections  ‎4.4 and 10.2 hereof), provided that in the case of clauses (c)
and (d) above, with respect to any liabilities accrued by Purchaser (including
Purchaser’s liabilities under Sections  ‎4.4 and ‎10.2 hereof),  

-24-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

such Financing Entity and/or Qualified Assignee, as applicable, shall, at VIVUS’
request and expense (which shall be limited to such Financing Entity’s or
Qualified Assignee’s, as applicable, reasonable
out-of-pocket-expenses), cooperate and provide reasonable assistance to VIVUS
(including the providing, subject to a customary confidentiality agreement, of
any relevant information to VIVUS in such Person’s possession) in connection
with, and to support, VIVUS’ efforts to seek recovery for any Losses under
Purchaser’s insurance policy), thereunder (any of the foregoing assignments, a
“Permitted Assignment”).  Any permitted successor or assignee of rights and/or
obligations hereunder shall, in a writing to the other Party, expressly assume
performance of such rights and/or obligations.  Any assignment or attempted
assignment by either Party in violation of the terms of this Section ‎16.6 shall
be null, void and of no legal effect.

16.7 Governing Law.  Resolution of all disputes arising out of or related to
this Agreement or the validity, construction, interpretation, enforcement,
breach, performance, application or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

16.8 Successors and Assigns; No Third Party Beneficiaries.  This Agreement will
be binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.  No provision of this Agreement, express or implied, is
intended to or will be deemed to confer upon Third Parties any right, benefit,
remedy, claim, liability, reimbursement, claim of action or other right of any
nature whatsoever under or by reason of this Agreement other than (i) the
Parties and, to the extent provided in Sections ‎10.1 and ‎10.3, the Indemnified
Parties and (ii) any Financing Entity solely with respect to Sections ‎14.1,
 ‎16.1,  ‎16.6, and this Section ‎16.8 (and the Parties hereto acknowledge and
agree that each Financing Entity (including Hercules Capital, Inc.) is an
express third-party beneficiary of such Sections ‎14.1,  ‎16.1,  ‎16.6, and this
Section ‎16.8.  Without limitation of the foregoing, this Agreement will not be
construed so as to grant employees of either Party in any country any rights
against the other Party pursuant to the laws of such country.

16.9 Performance by Affiliates and/or Subcontractors.  Any obligation of VIVUS
under or pursuant to this Agreement may be satisfied, met or fulfilled, in whole
or in part, at VIVUS’ sole and exclusive option, either by VIVUS directly or by
any Affiliate or Third Party that VIVUS causes to satisfy, meet or fulfill such
obligation, in whole or in part.  Any obligation of Purchaser under or pursuant
to this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Purchaser’s sole and exclusive option, either by Purchaser directly or by any
Affiliate of Purchaser or Third Party that Purchaser causes to satisfy, meet or
fulfill such obligation, in whole or in part.  Each of the Parties guarantees
the performance of all actions, agreements and obligations to be performed by
any Affiliates of such Party or a Third Party under the terms and conditions of
this Agreement, and shall cause its Affiliates or such Third Party to comply
with the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

16.10 Counterparts.  This Agreement may be executed in one (1) or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature page follows]

 



-25-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date last signed below.

 

 

 

 

 

Metuchen Pharmaceuticals LLC

 

 

 

 

By:

/s/ J. Gregory Ford

 

Name:

J. Gregory Ford

 

Title:

CEO

 

Date:

9/30/2016

 

 

 

 

 

Vivus, Inc.

 

 

 

 

By:

/s/ Seth H. Z. Fischer

 

Name:

Seth H. Z. Fischer

 

Title:

CEO

 

Date:

9/30/2016

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

Hercules Capital, Inc.

 

 

 

 

By:

/s/ Melanie Grace

 

 

Name:

Melanie Grace

 

 

Title:

GC/CCO

 

 

Date:

9/30/2016

 

 

 

 

 



[Signature Page to Commercial Supply Agreement]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Table 1Specifications for Commercial Bulk Avanafil Tablets

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
Current Manufacturing Cost

For Product manufactured by Sanofi, the Manufacturing Cost shall be as follows,
subject to an annual Sanofi price increase, currency exchange rate fluctuation
and yield loss adjustment if significant:

 

 

Dosage forms

Current Manufacturing Cost (per tablet)

 

 

50mg tablet

US$***/tablet

 

 

100mg tablet

US$***/tablet

 

 

200mg tablet

US$***/tablet

 

 

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C
Minimum Purchase Obligations*

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

*  For purposes of this Agreement, “***” will be calculated as the number *** or
*** the number of ***.  Thus, for example, *** is ***, and *** equals ***.



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Current Inventory

50 mg dosage strength – *** tablets;  

100 mg dosage strength – *** tablets; and

200 mg dosage strength –  *** tablets. 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------